Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 12.1 ENZON PHARMACEUTICALS, INC. AND SUBSIDIARIESRatio of Earnings to Fixed Charges(in thousands) Year Ended December 31, Six MonthsEndedDecember 31, Year endedJune 30, 2008 2007 2006 2005 2005 2004 Determination of earnings: (Loss) income from continuing operations before income taxes $ (2,411 ) $ 84,986 $ 22,067 $ (302,284 ) $ (11,662 ) $ 7,385 Add: Fixed Charges 13,450 18,131 22,590 10,103 20,287 20,275 Earnings, as adjusted $ 11,039 $ 103,117 $ 44,657 $ (292,181 ) $ 8,625 $ 27,660 Fixed charges: Interest expense (gross) $ 12,681 $ 17,380 $ 22,055 $ 9,841 $ 19,829 $ 19,829 Portion of rent representative of the interest factor 769 751 535 262 458 446 Fixed charges $ 13,450 $ 18,131 $ 22,590 $ 10,103 $ 20,287 $ 20,275 Deficiency of earnings available to cover fixed charges $ (2,411 ) N/A N/A $ (302,284 ) $ (11,662 ) N/A Ratio of earnings to fixed charges N/A 6:1 2:1 N/A N/A 1:1 (1) Interest expense includes amortization of deferred offering costs of $1.1 million, $1.6 million, $1.8 million and $976,000 for the years ended December 31, 2008, 2007 and 2006, and the six months ended December 31, 2005, respectively, and $1.8 million for each of the two fiscal years ended June 30, 2005. Approximately 33 percent of annual rent expense is included in the computation. The Company believes this is a reasonable estimate of the interest factor in its leases, which are not material. The underlying rent amounts were $2.3 million, $2.3 million, $1.6 million, $795,000, $1.4 million and $1.4 million for the years ended December 31, 2008, 2007 and 2006, the six months ended December 31, 2005 and the fiscal years ended June 30, 2005 and 2004, respectively.
